Willson, Judge.
By the act approved March 30,1881, the terms of the district court of Gillespie county were fixed to commence on the twelfth Mondays after the first Mondays in March and September of each year. (Geni. Laws, 17th Leg., p. 78, sec. 9.) By a subsequent act of the Legislature, approved April 9, 1883, the terms of said court in said county were changed to begin on the tenth Mondays after the first Mondays in March and September of each year. (Geni. Laws, 18th Leg., p. 63, sec. 33.) This last.act took effect September 1,1884, for the purpose of ordering and holding the elections therein authorized, etc. (Sec. 43.) It expressly repealed all -laws and parts of laws in conflict with it. (Sec. 45.) It provided “ that the district courts in the several counties in this State shall be held by the district judges, under and in accordance with the laws now in force, until the judges elected under this act shall qualify” (Sec. 43.) It expressly provided that there was to be no district judge elected for the thirty-third district, the district in which Gillespie county is embraced, at the election in 1884. (Sec. 39.)
Construing the several provisions of this statute together, we are clearly of the opinion that the term of the district court of Gillespie county, which commenced on the tenth Monday after the first Monday in September last, is a legal term. Thproviso in section- 39, above recited, is not intended to apply to the terms of the district courts in the thirty-third judicial district, because there was to be no judge elected in that district under the provisions of that act. Said proviso could only apply to the districts in which judges; were required to be elected at the last general election. Any other construction would leave the county of Gillespie, and other counties-in said district, without any legal terms of said court, because the former law prescribing such terms was by this act expressly repealed. While the act is not free from ambiguity, and cannot be commended as accurate legislation, still we think the intention of the Legislature is sufficiently apparent, that, from and after said act went into effect, the terms of the district court in the counties com*169posing the thirty-third judicial district should commence and continue as therein provided.
We concur in the conclusions of the learned judge of that district, in holding that the term of the court at which the indictment in this cause was presented commenced at the time prescribed by the law now in force, and is a legal term of said court. This being the only question in the case, the judgment of the district court refusing to discharge the prisoner from custody is affirmed.

Affirmed,

[Opinion delivered November 19, 1884.]